DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 1-16 in the reply filed on 01/14/2021 is acknowledged.
Status of Application
2.	The claims 1-20 are pending in the application. Claims 17-20 are withdrawn from consideration, and claims 1-16 are examined on merits herein.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 05/05/2019 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claim states that “the body is formed from a ceramic matrix composite material,” but this limitation is unclear because “the body” is defined in previous claims as being formed from wrapping fiber plies around a mandrel and rods. It is unclear from the claim 15 limitations if any particular component of the body (plies, mandrel, rods) is itself a CMC material, or if collectively they form a material that is a ceramic matrix composite and thus constitute a body having this material type. If the latter is the intended limitation, it is not clear from the claim which component would constitute the “matrix” of the material making up the body. Because of these ambiguities, the metes and bounds of claim 15 are unclear, and the claim is indefinite under USC 112. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanoue et al (US 6221297).
	Regarding claim 1, Lanoue et al teaches a method of manufacturing a component (see Figs. 1-6 and Abstract), comprising forming an inner wrap (see items 20, 24, 26 of Fig. 3) around a mandrel (see items 12 and 14 of Figs. 1-3), the inner wrap  having first (see Fig. 3, the broad inner surface of the wall formed from plies 20, 24, 26 when combined) and second walls (see Fig. 3, the broad outer surface of the wall formed from plies 20,24, 26, when combined) joined by a base portion (see Fig. 3, end surface of plies 20, 24, 26 in combination that faces toward the viewer in Fig. 3) and an outer wall (see Fig. 3, end surface of plies 20, 24, 26 in combination that faces away from the viewer in Fig. 3); arranging a rod (see item 28 of Figs. 4-5 and  column 4, Iines 3-6) at each of the first and second walls, forming an outer wrap (see item 34 of Figs. 4-6) about the inner wrap and the rods to form a body (see item 30 of Figs. 4-6); and forming features (see Figs. 4-5, wherein there are holes created by rods 28) in the first and second walls. The method of Lanoue et al meets each limitation of instant claim and produces a component having each claimed feature. Claim 1 is therefore anticipated by the prior art of record and is rejected under USC 102.  
	Regarding claim 2, Lanoue et al teaches that the inventive method comprises removing the mandrel (see items 12 and 14 of Figs. 1-3 and column 4, lines 20-23, "The manufactured coil and mold assembly 38 is then removed from the winding machine 10 and uprighted for mounting and attachment to a base plate 40 as shown in FIG. 5") and the rods (see item 28 of Figs. 4-5 and column 4, lines 32-36, "After the mold and coil assembly 38 has been encapsulated, the cooling duct bars 28, FIG. 5, are removed as shown in FIG. 6. The cooling duct bars have previously been coated with silicone to aid in the removal from the encapsulated transformer coil").
	Regarding claim 9, per Figs. 2 and 4, the Lanoue et al inner (20, 22 of Fig. 2) and outer (32, 34, 36 of Fig. 4) wrap are formed by overlapping sections that are braided/woven. 
	Regarding claims 10-11, the embodiment of Lanoue et al shown in Fig. 2 comprises an inner wrap made from approximately 11-12 layers (plies). 
	Regarding claim 12, the direction of the rods (28) in Fig. 4 is shown to be along an axial direction of the wall portions. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lanoue et al (US 6221297).
	Regarding claim 3, Lanoue et al teaches that epoxy encapsulation is carried out (see column 4, Iines 28-31, "Once the final assembly is complete as shown in FIG. 5, the assembly is ready for epoxy encapsulation. The encapsulation process is a conventional vacuum encapsulation process used in manufacturing transformer coils"). Lanoue does not specifically state that this encapsulation effects to densify the body. However, added a coating/infiltrant of epoxy would necessarily fill space and increase density, and as such, one of ordinary skill would recognize that the Lanoue method comprises a process through with densification is carried out. Each limitation of instant claim 3 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 14, the claim differs from Lanoue et al as applied above because Lanoue does not specify the diameter (thickness) of the bars (rods). However, Lanoue does teach that the plates (14) shown in Figure 1) begin placement 2 inches from the mold bottom. It is apparent from this quantitative value and from the scale of the Figure and relative size of the bars 28 in Fig. 5 as compared to said plates (14) that the thickness of said bars 28 is greater than the 0.040 inches of the instant claim. This 0.040 inch value would be 50 times less than the distance between the bottom plate and mold as shown in Fig. 5, and it is apparent from said Fig. that the bar thickness is not 50 times less than said distance. Tehrefore, the further diameter (thickness) limitation of instant claim 14 is met by the Lanoue teachings even though the value is not specifically expressed quantitatively. Claim 14 is not patentably distinct over the prior art of record. 
Allowable Subject Matter
12.	Claims 4-8, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of instant claim 1 and wherein the densifying process comprises injecting an infiltrant into the formed body. The prior art also fails to teach or suggest a method meeting each limitation of instant claim 1 and wherein the resultant body is machined so as to form a blade outer air seal segment. The prior art further fails to teach or suggest a method meeting each limitation of instant claim 1 and wherein the rod is configured according to the limitations of instant claim 13. Finally, the prior art does not teach or suggest a method meeting each limitation of instant claim 1 and wherein the rods comprising inner and outer rods, and wherein the outer rod is removed before the feature forming step. 

Conclusion
13.	Claims 1-3, 9-12, and 14-15 are rejected. Claims 4-8, 13, and 16 are objected to.
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW16 April 2021